Exhibit 10.75
GRUBB & ELLIS COMPANY
2006 OMNIBUS EQUITY PLAN
FORM OF
RESTRICTED STOCK AWARD GRANT NOTICE
     Grubb & Ellis Company, a Delaware corporation (the “Company”), pursuant to
its 2006 Omnibus Equity Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”) the number of shares of the Company’s common stock,
$0.01 par value (“Stock”), set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) and the Plan, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Restricted Stock Award Grant
Notice (the “Grant Notice”).

     
Participant:
  Jeffrey T. Hanson
 
   
Grant Date:
  March 10, 2010
 
   
Total Number of Shares of Restricted Stock:
  1,000,000
 
   
Vesting Schedule:
  Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, the Company’s Forfeiture Restriction (as defined in
the Restricted Stock Agreement) shall lapse as to:
 
   
 
 
(i)    Five hundred thousand (500,000) Shares (the “Time Vested Shares”) shall
vest at the rate of thirty-three and one-third percent (33 1/3%) on each of the
three (3) successive anniversary dates of the Grant Date; and
 
   
 
 
(ii)   Five hundred thousand (500,000) Shares (the “Stock Price Performance
Shares”) which shall vest as follows:
 
   
 
 
(A)  in the event that for any thirty (30) consecutive “trading days” (as
defined below) during the three (3) years from the Grant Date (the “Performance
Period”) the volume weighted average closing price per share of Stock on the
exchange or market on which the Stock is publicly listed or quoted for trading
is at least Three Dollars and Fifty Cents ($3.50), then Two Hundred and Fifty
Thousand (250,000) of the Stock Price Performance Shares shall vest; and
 
   
 
 
(B)  in the event that for any thirty (30) consecutive trading days during the
Performance Period the volume weighted average closing price per share of the
Stock on the exchange or market on which the Stock is publicly listed or quoted
for trading is at least Six Dollars ($6.00), then an additional Two Hundred and
Fifty Thousand (250,000) of the Stock Price Performance Shares shall vest.
 
   
Certain Definitions
  As used herein, the term “trading day” shall mean any day of the year on which
the market or exchange on which the Company’s Common Stock is listed or quoted
for trading is open to the public for trading.

     By his or her signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Restricted Stock Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the

 



--------------------------------------------------------------------------------



 



Restricted Stock Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under or relating to the Plan, this Grant Notice or
the Restricted Stock Agreement.
{signature page follows on next page}

 



--------------------------------------------------------------------------------



 



                              GRUBB & ELLIS COMPANY:       PARTICIPANT:    
 
                            By:             By:                                
 
  Print Name:   Thomas P. D’Arcy           Print Name:   Jeffrey T. Hanson    
 
  Title:   President and Chief Executive Officer               Chief Investment
Officer    
 
  Address:   1551 North Tustin Ave., Suite 300           Address:        
 
      Santa Ana, California 92705                      
Attachments:
  Restricted Stock Award Agreement (Exhibit A)                  

    2006 Omnibus Equity Plan (Exhibit B)                  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
FOR JEFFREY T. HANSON
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Grubb & Ellis Company, a Delaware corporation (the “Company”), has granted to
Participant the number of shares of the Company’s common stock, $0.01 par value
(“Stock”), set forth in the Grant Notice (the “Shares”), upon the terms and
conditions set forth in the Company’s 2006 Omnibus Equity Plan (the “Plan”), the
Grant Notice and this Agreement.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Grant Notice or, if not defined therein, the
Plan.
     1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.
ARTICLE II
GRANT OF RESTRICTED STOCK
     2.1 Grant of Restricted Stock. In consideration of Participant’s past
and/or continued employment with or service to the Company or its Subsidiaries
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Grant Notice (the “Grant Date”), the Company hereby agrees to
issue to Participant the Shares, upon the terms and conditions set forth in the
Plan, the Grant Notice and this Agreement.
     2.2 Issuance of Shares. The issuance of the Shares under this Agreement
shall occur upon the Grant Date stated in the Grant Notice subject to the
execution of the Grant Notice and Restricted Stock Agreement by the parties (the
“Issuance Date”). Subject to the provisions of Article IV, the Company shall
issue the Shares (which shall be issued in Participant’s name) on the Issuance
Date.
     2.3 Conditions to Issuance of Stock Certificates. The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:
          (a) The admission of such Shares to listing on all stock exchanges on
which the Stock is then listed;
          (b) The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The lapse of such reasonable period of time following the Issuance
Date as the Committee may from time to time establish for reasons of
administrative convenience; and

 



--------------------------------------------------------------------------------



 



          (e) The receipt by the Company of full payment for all amounts which,
under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such Shares.
     2.4 Rights as Stockholder. Except as otherwise provided herein, upon
delivery of the Shares to the escrow agent pursuant to Article IV, Participant
shall have all the rights of a stockholder with respect to said Shares, subject
to the restrictions herein, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares; provided, however, that any and all extraordinary cash dividends paid on
such Shares and any and all shares of Stock, capital stock or other securities
or property received by or distributed to Participant with respect to the Shares
as a result of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company shall also be subject to the Forfeiture
Restriction (as defined in Section 3.1) and the restrictions on transfer in
Section 3.4 until such restrictions on the underlying Shares lapse or are
removed pursuant to this Agreement (or, if such Shares are no longer
outstanding, until such time as such Shares would have been released from the
Forfeiture Restriction pursuant to this Agreement). In addition, in the event of
any merger, consolidation, share exchange or reorganization affecting the
Shares, including, without limitation, a Change in Control, then any new,
substituted or additional securities or other property (including money paid
other than as a regular cash dividend) that is by reason of any such transaction
received with respect to, in exchange for or in substitution of the Shares shall
also be subject to the Forfeiture Restriction (as defined in Section 3.1) and
the restrictions on transfer in Section 3.4 until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement (or, if such
Shares are no longer outstanding, until such time as such Shares would have been
released from the Forfeiture Restriction pursuant to this Agreement). Any such
assets or other securities received by or distributed to Participant with
respect to, in exchange for or in substitution of any Unreleased Shares (as
defined in Section 3.3) shall be immediately delivered to the Company to be held
in escrow pursuant to Section 4.1.
ARTICLE III
RESTRICTIONS ON SHARES
     3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2, all
of the Unreleased Shares (as defined in Section 3.3) shall be forfeited
immediately and without any further action by the Company (the “Forfeiture
Restriction”) upon the following events:

  (a)   if the Company terminates Participant’s employment with the Company
without Cause (as that term is defined below), but excluding death or
Disability; provided, however, that all (i) Time Vested Shares, whether vested
or unvested, and (ii) all vested Stock Price Performance Shares shall not be
subject to the Forfeiture Restriction;     (b)   if (A) the Company terminates
Participant’s employment with the Company for Cause, (B) Participant quits the
Company’s employment, or (C) Participant’s employment with the Company is
terminated as a result of Participant’s death or Disability, as applicable;
provided, however, that all (i) vested Time Vested Shares and (ii) vested Stock
Price Performance Shares shall not be subject to the Forfeiture Restriction.

Upon the occurrence of such a forfeiture, the Company shall become the legal and
beneficial owner of the Shares being forfeited and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being forfeited by Participant. In
the event any of the Unreleased Shares are forfeited under this Section 3.1, any
cash, cash equivalents, assets or securities received by or distributed to
Participant with respect to, in exchange for or in substitution of such Shares
and held by the escrow agent pursuant to Section 4.1 shall be promptly
transferred by the escrow agent to the Company.
     As used herein, the term “Cause” shall have the meaning ascribed to it in
subclauses (i)-(iv), inclusive of Section VII.F.2 of the Plan, but not subclause
(v) of such Section VII.F.2 of the Plan.
     3.2 Release of Shares from Forfeiture Restriction. The Shares shall be
released from the Forfeiture Restriction as indicated in the Grant Notice. Any
of the Shares released from the Forfeiture Restriction shall

2



--------------------------------------------------------------------------------



 



thereupon be released from the restrictions on transfer under Section 3.4. In
the event any of the Shares are released from the Forfeiture Restriction, any
dividends or other distributions paid on such Shares and held by the escrow
agent pursuant to Section 4.1 shall be promptly paid by the escrow agent to
Participant.
     3.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”
     3.4 Restrictions on Transfer. Unless otherwise permitted by the Committee
pursuant to the Plan, no Unreleased Shares or any dividends or other
distributions thereon or any interest or right therein or part thereof, shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to sale or other disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such sale or other disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted sale or other
disposition thereof shall be null and void and of no effect.
ARTICLE IV
ESCROW OF SHARES
     4.1 Escrow of Shares. To insure the availability for delivery of
Participant’s Unreleased Shares in the event of forfeiture of such Shares by
Participant pursuant to Section 3.1, Participant hereby appoints the Secretary
of the Company, or any other person designated by the Committee as escrow agent,
as his or her attorney-in-fact to assign and transfer unto the Company, such
Unreleased Shares, if any, forfeited by Participant pursuant to Section 3.1 and
any dividends or other distributions thereon. The Unreleased Shares and stock
assignment shall be held by the Secretary of the Company, or such other person
designated by the Committee, in escrow, until the Unreleased Shares are
forfeited by Participant as provided in Section 3.1, until such Unreleased
Shares are released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect.
     4.2 Transfer of Forfeited Shares. Participant hereby authorizes and directs
the Secretary of the Company, or such other person designated by the Committee,
to transfer the Unreleased Shares which have been forfeited by Participant to
the Company.
     4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow while acting in good faith and in the exercise
of its judgment.
ARTICLE V
OTHER PROVISIONS
     5.1 Adjustment for Stock Split. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company, the Committee shall make
appropriate and equitable adjustments in the Unreleased Shares subject to the
Forfeiture Restriction and the number of Shares, consistent with any adjustment
under Section XX of the Plan. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Shares, to any and all
shares of capital stock or other securities, property or cash which may be
issued in respect of, in exchange for, or in substitution of the Shares, and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.
     5.2 Taxes.
          (a) Participant has reviewed with Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the

3



--------------------------------------------------------------------------------



 



Company or any of its agents. Participant understands that Participant (and not
the Company) shall be responsible for Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. Participant understands that Participant will recognize ordinary
income for federal income tax purposes under Section 83 of the Code as the
restrictions applicable to the Unreleased Shares lapse. In this context,
“restriction” includes the Forfeiture Restriction. Participant understands that
Participant may elect to be taxed for federal income tax purposes at the time
the Shares are issued rather than as and when the Forfeiture Restriction lapses
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service no later than thirty days following the date of issuance.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPNAT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.
          (b) The Award granted to Participant pursuant to the Grant Notice is
not intended to be “performance-based compensation” that is exempt from Section
162(m) of the Code. Therefore, limitations set forth in the Plan that are
required by Section III of the Plan do not apply to such Award.
     5.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     5.4 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Shares. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.
     5.5 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend(s) that may be
required by any applicable federal or state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (ii) to treat as owner of

4



--------------------------------------------------------------------------------



 



such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
     5.6 Tax Withholding.
          (a) The Company shall be entitled to require payment of any sums
required by federal, state or local tax law to be withheld with respect to the
transfer of the Shares or the lapse of the Forfeiture Restriction with respect
to the Shares, or any other taxable event related thereto. The Company may
permit Participant to make such payment in one or more of the forms specified
below:
          (i) by cash or check made payable to the Company;
          (ii) by the deduction of such amount from other compensation payable
to Participant;
          (iii) by tendering Shares which are not subject to the Forfeiture
Restriction and which have a then current Fair Market Value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or
          (iv) in any combination of the foregoing.
          (b) In the event Participant fails to provide timely payment of all
sums required by the Company pursuant to Section 5.6(a), the Company shall have
the right and option, but not obligation, to treat such failure as an election
by Participant to provide all or any portion of such required payment by means
of tendering Shares in accordance with Section 5.6(a)(iii).
     5.7 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Participant shall be addressed to
Participant at the address given beneath Participant’s signature on the Grant
Notice. By a notice given pursuant to this Section 5.7, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
     5.8 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.9 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     5.10 Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     5.11 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Participant and by a duly
authorized representative of the Company.

5



--------------------------------------------------------------------------------



 



     5.12 No Employment Rights. If Participant is an employee, nothing in the
Plan or this Agreement shall confer upon Participant any right to continue in
the employ of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which are expressly
reserved, to discharge Participant at any time for any reason whatsoever, with
or without cause, except to the extent expressly provided otherwise in a written
agreement between the Company and Participant.
     5.13 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

6